PER CURIAM.
In this workers’ compensation appeal, Steve Beavers argues the judge of compensation claims (JCC) erred in denying his request that pain management with Dr. Khan be continued or reauthorized. In ruling that Dr. Khan was properly deau-thorized by the employer/carrier under section 440.13(2)(d), Florida Statutes (2010), the JCC did not have the benefit of this court’s decision in Avery v. City of Coral Gables, 100 So.3d 749, 752 (Fla. 1st DCA 2012) (“A claimant who has reached MMI ... cannot be ⅛ recuperation,’ as a matter of law, where the treatment being provided is not curative.”). We therefore reverse the order on appeal and remand for further proceedings.
BENTON, C.J., DAVIS, and ROBERTS, JJ., concur.